Citation Nr: 1142288	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  10-13 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico



THE ISSUE

Entitlement to service connection for a low back disability.



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel










INTRODUCTION

The appellant is a Veteran who served on active duty from October 1972 to October 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Albuquerque, New Mexico Department of Veterans Affairs (VA) Regional Office (RO).  In April 2010 correspondence the Veteran requested a hearing before the Board in Washington, D.C.  He failed to appear on the scheduled date in August 2011.

The statement of the case (SOC) in this matter also addressed 2 additional issues.  In his March 2010 VA Form 9 (Substantive Appeal) the Veteran expressly indicated, in writing, that he was appealing only the denial of service connection for a low back disability.  Nevertheless the RO has continued to address the additional matters (service connection for hypertension and type II diabetes mellitus) in subsequent (April 2010 and January 2011) supplemental SOCs (SSOCs).  Significantly all of the Veteran's correspondence since his March 2010 VA Form-9 addresses only low back disability.  As the Veteran has, in essence, withdrawn his appeal in the other matters, in writing, and has not perfected an appeal in those matters, those matters are not before the Board.  

[Incorporated in the Veteran's claims file was a facsimile of Congressional correspondence pertaining to another Veteran.  It has been disassociated from the claims file to be associated with the proper Veteran's record.]

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to this claim.  While the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2011).   

A Veterans Outreach Program assessment includes a notation suggesting that the Veteran had a Veterans Service Organization (VSO) as a representative.  However, he has not submitted a power-of-attorney designating a VSO as his representative.  As an initial matter on remand, he must be afforded the opportunity to do so.

The Veteran's service treatment records (STRs) were certified to be unavailable (See February 2008 VA memorandum); therefore, VA has a heightened duty to assist the Veteran in developing his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty includes a search for alternate source medical records.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  

The Veteran alleges that while he has on active duty at Camp Lejeune, North Carolina between April and September 1973 he sustained a back injury and was seen at a base clinic (possibly Courthouse Bay Dispensary).  He has indicated that he had not received any treatment for his back in the intervening period since his discharge from active duty.  He could not recall whether he was treated for his back while stationed in Germany.  In light of VA's heightened duty to assist in this case, a search for alternate source medical evidence is indicated.   

The evidence of record reflects that the Veteran's STRs were sent to the RO.  A response to inquiry through the Personnel Information Exchange system (PIES) notes that the records had been "mailed."   E-mail correspondence reveals that that notwithstanding that notation, the STRs were not received at the RO.  The Records Management Center (RMC) has indicated that they did not have the STRs.  There is no indication in the record of an effort to trace the transit route for the records and locate where they may have been derailed in transit.  In light of the heightened duty to assist in this matter, a more exhaustive search for the records is indicated.  

Finally, in August 2008 correspondence (which was initially misfiled and later date stamped in December 2008) the Veteran stated that it was the second time that he was expressing disagreement with the "3-18-08"  rating decision, and that he wanted his service connection claim "and/or NSC Pension" expedited.  Liberally construed (as required), the Board finds this correspondence to be a notice of disagreement (NOD) with the denial of entitlement to non-service-connected pension benefits in the March 2008 rating decision.  The RO has not issued a SOC in that matter.  Hence, the Board is required to remand the matter for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  This matter is not before the Board at this time, and will only be before the Board if the Veteran timely files a substantive appeal after the SOC is issued.

Accordingly, the case is REMANDED for the following:

1. The RO should afford the Veteran the opportunity to designate a representative (including VSO), if he so desires.  He should be provided the appropriate form, and opportunity to respond.

2. The RO should then arrange for an exhaustive search to locate the Veteran's STRs that were apparently lost in transit to the RO, to include tracing the transit route and all points where the records may have "rested" in transit (and all records depositories where the records may have been "retired").  If the STRs are not located, the scope of the search must be outlined in the record in detail.  

3. If the STRs are not located, the RO should arrange for exhaustive alternate source development for the records of the treatment the Veteran received in service (including at Courthouse Bay Dispensary at Camp Lejeune), to include contacting that facility, as well as any facility where records from that facility may have been retired.  The likely disposition for records generated by treatment at Courthouse Bay Dispensary (and not associated with a STR file) should be ascertained.  The Veteran's service personnel file should be searched for any notation of the Veteran being sent for back treatment (or placed on profile). Any negative responses should be associated with the claims file.  All development efforts and responses must be documented in detail in the claims file.     

4. If, and only if, any records received pursuant to the requests above corroborate (or tend to corroborate) that the Veteran sustained a back injury in service, the RO should arrange for a VA spine examination to secure a medical opinion regarding the possibility of a nexus between any current back disability and the back injury in service.  Any such examination must include review of the Veteran's claims file.

5. The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate SSOC and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  The RO should also issue an appropriate SOC in the matter of entitlement to non-service-connected pension benefits.  The Veteran should be advised of the time limit for perfecting an appeal in the matter, and afforded such period of time to do so.  If he timely perfects an appeal in the matter, it should also be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

